Exhibit 10.7

Execution Version

FIRST AMENDMENT TO CREDIT AGREEMENT

FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of May 1, 2013,
among LEE ENTERPRISES, INCORPORATED, a Delaware corporation (the “Borrower”),
the lenders from time to time party to the Credit Agreement referred to below
(the “Lenders”) and WILMINGTON TRUST, NATIONAL ASSOCIATION, as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and as
collateral agent for the Lenders (in such capacity, the “Collateral Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined herein shall have the respective meanings provided such terms in the
Credit Agreement referred to below.

W I T N E S S E T H :

WHEREAS, the Borrower, the Lenders and the Administrative Agent are parties to a
Second Lien Loan Agreement, dated as of January 30, 2012 (as amended, modified
and/or supplemented to, but not including, the date hereof, the “Credit
Agreement”);

WHEREAS, St. Louis Post-Dispatch LLC and Pulitzer Inc., each an indirect
Subsidiary of the Borrower, intend on the date hereof to refinance in full and
replace the Pulitzer Debt with the proceeds of Permitted Pulitzer Debt
Refinancing Indebtedness pursuant to that certain Note Agreement, dated as of
the date hereof, by and among St. Louis Post-Dispatch LLC, Pulitzer Inc. and the
purchasers of the notes named therein (as amended, restated, modified and/or
supplemented from time to time, the “New Pulitzer Notes”; the Indebtedness
issued thereunder, the “New Pulitzer Debt”; and such refinancing and
replacement, the “Refinancing”);

WHEREAS, as a condition to the Refinancing, Star Publishing Company, an indirect
Subsidiary of the Borrower, is required to grant the holders of the New Pulitzer
Notes a first priority Lien on all of Star Publishing Company’s interest in TNI
Partners (consisting of 50% of the total partnership interests in TNI Partners
(the “TNI Interest”)) and, concurrently therewith, will also grant the
Collateral Agent a second priority Lien on the TNI Interest; and

WHEREAS, the Borrower has requested, and the Lenders have agreed, subject to the
terms and conditions of this Amendment, and for the good and valuable
consideration provided herein, to amend the Credit Agreement to, among other
things, permit the incurrence of Liens on the TNI Interest as contemplated by
the Refinancing;

NOW, THEREFORE, it is agreed:

SECTION 1. Amendments to the Credit Agreement.

(a) Section 1.01 of the Credit Agreement is hereby amended by deleting the
defined terms “Credit Documents”, “Excluded TNI Assets” and “Intercreditor
Agreement” in their entirety and adding the following defined terms in their
appropriate alphabetical order:

“Credit Documents” shall mean this Agreement, the Subsidiaries Guaranty, the
Pledge Agreement, the Security Agreement, the Intercompany Subordination
Agreement, the Lee Intercreditor Agreement, the Pulitzer Intercreditor
Agreement, the Pulitzer Satisfaction Intercreditor Agreement and, after the
execution and delivery thereof pursuant to the terms of this Agreement, each
Note and each other Security Document.



--------------------------------------------------------------------------------

“Deferred Intercompany Notes” shall mean the collective reference to (a) the
promissory note, dated October 1, 2002, made by Lee Publications, Inc. payable
to Lee Consolidated Holdings Co., as successor by assignment to Lee Enterprises,
Incorporated. in the original principal amount of $264,000,000, (b) the
revolving line of credit promissory note, dated October 1, 2002, made by Lee
Enterprises, Incorporated payable to Lee Consolidated Holdings Co.,(c) the
promissory note, dated July 1, 2002, made by Lee Publications, Inc. payable to
Lee Consolidated Holdings Co., in the original principal amount of $59,300,000,
and (d) the promissory note, dated July 1, 2002, made by Sioux City Newspapers,
Inc. payable to Lee Consolidated Holdings Co., in the original principal amount
of $59,300,000, as each such note is amended, restated, modified and/or
supplemented from time to time, and any replacements or refinancings thereof.

“Excluded TNI Assets” shall mean all real and personal property of Star
Publishing which is leased to or used in the operations or business of TNI
Partners, and all proceeds of any of the foregoing. For the avoidance of doubt,
“Excluded TNI Assets” shall not include any Equity Interests in TNI Partners.

“Intercreditor Agreement” shall mean, as the context requires, (i) the Lee
Intercreditor Agreement, (ii) the Pulitzer Intercreditor Agreement and (iii) the
Pulitzer Satisfaction Intercreditor Agreement.

“Pulitzer Debt Satisfaction Date” shall mean the date on which the final payment
and satisfaction in full of all Indebtedness and other obligations arising under
or in respect of the Pulitzer Debt Documents or any Permitted Pulitzer Debt
Refinancing Indebtedness (including any guaranty or pledge thereof by Pulitzer
and/or one or more of its Subsidiaries, but excluding any contingent
indemnification obligations that are stated under the Pulitzer Debt Documents
(or, if applicable, the documentation for any Permitted Pulitzer Debt
Refinancing Indebtedness) to survive repayment of such Indebtedness) shall have
occurred.

“Pulitzer Satisfaction Intercreditor Agreement” shall mean an intercreditor
agreement executed and delivered by the Collateral Agent, the collateral agent
under the First Lien Credit Documents (or, if applicable, the collateral agent
under any Permitted First Lien Refinancing Indebtedness), Pulitzer and PD LLC,
which intercreditor agreement shall (x) provide, among other things, that any
Lien granted under the First Lien Credit Documents (or, if applicable, the
documentation governing any Permitted First Lien Refinancing Indebtedness) on
any asset or property of Pulitzer or any of its Subsidiaries shall be junior and
subordinated to the Liens granted or otherwise created on such assets or
property under the Credit Documents and (y) be consistent in form and substance
with the Lee Intercreditor Agreement and in any event reasonably satisfactory to
the Required Lenders, as the same may be amended, modified or supplemented from
time to time in accordance with the terms hereof and thereof.

 

- 2 -



--------------------------------------------------------------------------------

“Star Publishing” shall mean Star Publishing Company, an Arizona corporation.

(b) Section 1.01 of the Credit Agreement is hereby further amended by deleting
clause (i) of the definition of “Permitted Encumbrance” in its entirety and
replacing it with the following new clause (i):

“(i)(x) First Priority Liens (as defined in each of the Lee Intercreditor
Agreement and the Pulitzer Intercreditor Agreement) on Common Collateral (as
defined in the Lee Intercreditor Agreement or the Pulitzer Intercreditor
Agreement, as applicable); provided that such Liens are subject to the terms of
the Lee Intercreditor Agreement or the Pulitzer Intercreditor Agreement, as
applicable, and (y) after the Pulitzer Debt Satisfaction Date, second priority
Liens of the collateral agent under the First Lien Credit Agreement on assets or
property of Pulitzer or any of its Subsidiaries constituting Collateral;
provided that such Liens are subject to the terms of the Pulitzer Satisfaction
Intercreditor Agreement;”

(c) Section 9.09 of the Credit Agreement is hereby amended by adding the
following proviso immediately after the phrase “Material Adverse Effect”:

“; provided that, so long as no Default or Event of Default has occurred and is
continuing, neither the failure of the Borrower, Lee Publications, Inc. or Sioux
City Newspapers, Inc. to pay, prior to the final maturity thereof, the principal
amount of the Intercompany Loans under the Deferred Intercompany Notes
(notwithstanding that the failure to do so constitutes a default or event of
default thereunder), nor the failure of a holder of a Deferred Intercompany Note
to take any action to enforce its rights under any Deferred Intercompany Note,
shall constitute a Default or Event of Default, and such failure shall not be
deemed, in and of itself, to have a Material Adverse Effect”.

(d) Section 9.12 of the Credit Agreement is hereby amended by adding the
following sentence to the end of clause (a) thereof:

“On and as of the date that a Lien is granted or otherwise created under any
First Lien Credit Documents (or, if applicable, the documentation governing any
Permitted First Lien Refinancing Indebtedness) on any asset or property of
Pulitzer or any of its Subsidiaries, and as a condition precedent to such Liens
being so granted or created (but without limiting any other provisions of this
Agreement prohibiting, restricting or otherwise limiting such Liens or the
granting thereof), the Collateral Agent, Pulitzer and PD LLC shall, and Pulitzer
shall cause the collateral agent under the First Lien Credit Documents (or, if
applicable, the collateral agent under any Permitted First Lien Refinancing
Indebtedness) to, execute and deliver the Pulitzer Satisfaction Intercreditor
Agreement.”

 

- 3 -



--------------------------------------------------------------------------------

(e) Section 10.01 of the Credit Agreement is hereby amended by deleting clause
(xviii) thereof in its entirety and replacing such clause with the:

“Liens solely on the assets of Pulitzer and its Subsidiaries (other than the
Excluded TNI Assets) (x) to secure their respective obligations in respect of
the Pulitzer Debt Documents or any Permitted Pulitzer Debt Refinancing
Indebtedness incurred in accordance with this Agreement (including any guaranty
or pledge thereof by Pulitzer and/or one or more of its Subsidiaries), provided
that such Liens are at all times subject to the terms of the Pulitzer
Intercreditor Agreement, or (y) granted or otherwise created in accordance with
Section 9.12(a)(ii) of the First Lien Credit Agreement (or any comparable
provision under any Permitted First Lien Refinancing Indebtedness) after the
Pulitzer Debt Satisfaction Date to secure their respective obligations in
respect of the First Lien Credit Documents or any Permitted First Lien
Refinancing Indebtedness incurred in accordance with this Agreement (including
any guaranty or pledge thereof by Pulitzer and/or one or more of its
Subsidiaries), provided that such Liens are at all times subject to the terms of
the Pulitzer Satisfaction Intercreditor Agreement;”.

(f) Section 11.04 of the Credit Agreement is hereby amended by inserting
immediately after the last sentence of Section 11.04 but prior to the word “or”
the following proviso:

“provided further that, so long as no Default or Event of Default has otherwise
occurred and is continuing (or was otherwise occurring or continuing at such
time), it shall not be (nor shall it have been) a Default or Event of Default
under this Section 11.04 if an event of default or default arises (or arose on
or prior to the Amendment Effective Date (as defined in the First Amendment,
dated as of May [_], 2013, to this Agreement)) under a Deferred Intercompany
Note solely as a result of the Borrower’s, Lee Publications, Inc.’s or Sioux
City Newspapers, Inc.’s failure (X) to pay, prior to the final maturity thereof,
the principal amount of the Intercompany Loans under the Deferred Intercompany
Notes as and when it becomes (or became) due and payable and (Y) to have paid,
prior to such Amendment Effective Date, interest on the Intercompany Loans under
the Deferred Intercompany Notes as and when it became due and payable (and, for
the avoidance of doubt, it shall not be (nor shall it have been) a Default or
Event of Default if a holder of a Deferred Intercompany Note shall fail (or
shall have failed) to take any action to enforce its rights under any Deferred
Intercompany Note in respect of the foregoing);”.

For the purposes of this Amendment, the Defaults and Events of Default existing
on the Amendment Effective Date and referred to in the immediately preceding
sentence in respect of the Deferred Intercompany Notes shall be referred to as
the “Existing Defaults”.

SECTION 2. Amendments to Intercompany Subordination Agreement. Section 7 of the
Intercompany Subordination Agreement is hereby amended by adding immediately
before the period at the end of the definition of “Enforcement Action” the
following proviso: “provided that the accrual of default interest under the
Deferred Intercompany Notes shall not constitute an Enforcement Action so long
as no Default or Event of Default shall have occurred and be continuing under
the Credit Agreement”.

 

- 4 -



--------------------------------------------------------------------------------

SECTION 3. Miscellaneous Provisions

(a) In order to induce the Lenders to enter into this Amendment, the Borrower
hereby represents and warrants that (i) no Default or Event of Default (other
than the Existing Defaults) exists as of the Amendment Effective Date (as
defined below), both immediately before and immediately after giving effect to
the Refinancing and this Amendment on such date, (ii) all of the representations
and warranties (other than any representation or warranty that would not be true
and correct solely as a result of the Existing Defaults) contained in the Credit
Agreement and in the other Credit Documents are true and correct on the
Amendment Effective Date, both immediately before and immediately after giving
effect to the Refinancing and this Amendment on such date, with the same effect
as though such representations and warranties had been made on and as of the
Amendment Effective Date (it being understood that any representation or
warranty made as of a specific date shall be true and correct as of such
specific date), (iii) the failure to pay principal under the Deferred
Intercompany Notes shall not (x) constitute a default or event of default,
conflict with or result in any breach of any of the terms, covenants, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any property
or assets of any Credit Party or any of its Subsidiaries pursuant to the terms
of any material indenture, mortgage, deed of trust, credit agreement or loan
agreement, or any other material agreement, contract or instrument, in each case
to which any Credit Party or any of its Subsidiaries is a party or by which it
or any of its property or assets is bound or to which it may be subject, or
(y) violate any provision of the certificate or articles of incorporation,
certificate of formation, limited liability company agreement or by-laws (or
equivalent organizational documents), as applicable, of any Credit Party or any
of its Subsidiaries, (iv) the New Pulitzer Debt constitutes, and satisfies the
definition of, Permitted Pulitzer Debt Refinancing Indebtedness, as such term is
defined in the Credit Agreement, and (v) the Borrower has the Company power and
authority to execute, deliver and perform the terms and provisions of this
Amendment (and the Credit Agreement as amended hereby) and has taken all Company
action to authorize the execution, delivery and performance by it of this
Amendment (and the performance of the Credit Agreement as amended hereby).

(b) The Credit Parties acknowledge and agree that the Credit Agreement (as
modified hereby) and each other Credit Document, and all Obligations and Liens
thereunder, are valid and enforceable against the Credit Parties in every
respect and all of the terms and conditions thereof are legally binding upon the
Credit Parties, in each case all without offset, counterclaims or defenses of
any kind. The Credit Parties and the Lenders acknowledge and reaffirm the
priorities set forth in Section 13.17 of the Credit Agreement.

(c) This Amendment is limited as specified and shall not constitute a
modification, acceptance or waiver of any other provision of the Credit
Agreement or any other Credit Document.

(d) This Amendment may be executed in any number of counterparts and by the
different parties hereto on separate counterparts, each of which counterparts
when executed and delivered (including by facsimile or other electronic
transmission) shall be an original, but all of which shall together constitute
one and the same instrument.

(e) THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL
BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF
NEW YORK

 

- 5 -



--------------------------------------------------------------------------------

WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES. EACH OF THE PARTIES TO THIS
AMENDMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AMENDMENT, THE
OTHER CREDIT DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

(f) This Amendment shall become effective on the date (the “Amendment Effective
Date”) when each of the following conditions shall have been satisfied:

 

  1. the Borrower, each other Credit Party (including, without limitation, each
party to the Intercompany Subordination Agreement) and Lenders constituting the
Required Lenders shall have signed a counterpart hereof (whether the same or
different counterparts) and shall have delivered (including by way of facsimile
or other electronic transmission) the same to the Administrative Agent;

 

  2. the Borrower shall have paid all fees, costs and expenses (including,
without limitation, the fees and expenses of counsel) payable to the
Administrative Agent or any Backstop Party to the extent then due, including,
without limitation, pursuant to Section 13.01 of the Credit Agreement;

 

  3. (i) no Default or Event of Default (other than the Existing Defaults) shall
have occurred and be continuing and (ii) all of the representations and
warranties (other than any representation or warranty that would not be true and
correct solely as a result of the Existing Defaults) contained in the Credit
Agreement and in the other Credit Documents are true and correct, in each case
on the Amendment Effective Date, both immediately before and immediately after
giving effect to the Refinancing and this Amendment on such date, with, in the
case of such clause (ii), the same effect as though such representations and
warranties had been made on and as of the Amendment Effective Date (it being
understood that any representation or warranty made as of a specific date shall
be true and correct as of such specific date);

 

  4. the Lenders shall have received execution versions of the New Pulitzer
Notes and the related instruments, agreements and documents to be executed in
connection therewith (including, without limitation, an amendment to the
Pulitzer Intercreditor Agreement (substantially in the form attached hereto as
Exhibit A, the “Pulitzer Intercreditor Amendment”), the memorandum of
Intercreditor Agreement referenced in the Pulitzer Intercreditor Amendment
(substantially in the form attached hereto as Exhibit B, the “Intercreditor
Memorandum”) and any guaranties of the New Pulitzer Notes), and the Required
Lenders shall be reasonably satisfied with the terms and conditions thereof;

 

- 6 -



--------------------------------------------------------------------------------

  5. the conditions precedent to the effectiveness of the New Pulitzer Notes
shall have been satisfied pursuant to the terms thereof, and the Pulitzer Debt
outstanding immediately prior to the Amendment Effective Date shall have been
repaid in full with proceeds of the New Pulitzer Notes; and

 

  6. the Lenders shall have received an amendment to the First Lien Loan
Documents, in form and substance reasonably satisfactory to the Required
Lenders, and the conditions precedent to the effectiveness thereof shall have
been satisfied pursuant to the terms thereof.

(g) The execution and delivery of this Amendment by any Lender shall be binding
upon each of its successors and assigns (including Assignees).

(h) The Credit Parties and the Lenders hereby acknowledge and agree that the
reference in each of the Deferred Intercompany Notes to the “Credit Agreement”
shall be deemed for all purposes to be a reference to the Credit Agreement, as
amended by this Amendment and as hereafter further amended, restated, replaced,
modified and/or supplemented.

(i) Each Lender, the Administrative Agent, and the Collateral Agent acknowledge
and agree that the New Pulitzer Debt constitutes Permitted Pulitzer Debt
Refinancing Indebtedness, as such term is defined in the Credit Agreement.

(j) By the execution hereof, the Lenders signatory hereto representing the
Required Lenders under the Credit Agreement hereby authorize and direct the
Administrative Agent and the Collateral Agent to execute and deliver this
Amendment and any other agreements or documents required in connection herewith,
including without limitation, the Pulitzer Intercreditor Amendment and any
agreement or document contemplated therein, including, but not limited to, the
Intercreditor Memorandum. The Credit Parties and the Lenders expressly agree and
confirm that the Administrative Agent’s right to indemnification, as set forth
in the Credit Agreement, shall apply with respect to any and all losses, claims,
costs and expenses that the Administrative Agent suffers, incurs or is
threatened with relating to actions taken or omitted by the Administrative Agent
in connection with this Amendment and the other documents contemplated hereby to
the same extent such right applies under the Credit Agreement.

From and after the Amendment Effective Date, all references in the Credit
Agreement and each of the other Credit Documents to the Credit Agreement shall
be deemed to be references to the Credit Agreement and the other Credit
Documents as modified hereby. All references in the Credit Agreement and each
other Credit Documents to the Credit Documents shall be deemed to include this
Amendment.

*    *    *

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Amendment as of the date first above
written.

 

LEE ENTERPRISES, INCORPORATED, as Borrower

By:   /s/ Carl G. Schmidt   Name: Carl G. Schmidt   Title: Vice President, Chief
Financial Officer and Treasurer

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Each of the undersigned, each being a Subsidiary Guarantor under, and as defined
in, the Credit Agreement referenced in the foregoing Amendment, hereby consents
to the entering into of the Amendment and agrees to all of the provisions
thereof, and confirms and agrees that notwithstanding the effectiveness of the
Amendment, each Security Document to which such Person is a party is, and shall
continue to be, in full force and effect and is hereby ratified and confirmed in
all respects, in each case as amended by the Amendment.

THE FOREGOING CONSENT BY EACH SUBSIDIARY GUARANTOR SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE INTERNAL LAW OF THE STATE OF NEW YORK
WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES.

 

PULITZER INC. By:  

/s/ Carl G. Schmidt

Name:   Carl G. Schmidt Title:   Treasurer

ACCUDATA, INC.

FLAGSTAFF PUBLISHING CO.

HANFORD SENTINEL INC.

JOURNAL-STAR PRINTING CO.

K. FALLS BASIN PUBLISHING, INC.

LEE CONSOLIDATED HOLDINGS CO.

LEE PUBLICATIONS, INC.

LEE PROCUREMENT SOLUTIONS CO.

NAPA VALLEY PUBLISHING CO. PANTAGRAPH PUBLISHING CO.

PULITZER MISSOURI NEWSPAPERS, INC. PULITZER NEWSPAPERS, INC.

PULITZER TECHNOLOGIES, INC.

SANTA MARIA TIMES, INC.

SIOUX CITY NEWSPAPERS, INC. SOUTHWESTERN OREGON PUBLISHING   CO.

STAR PUBLISHING COMPANY

YNEZ CORPORATION

By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

INN PARTNERS, L.C. By: ACCUDATA, INC., Managing Member By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary FAIRGROVE LLC By: ST. LOUIS
POST-DISPATCH LLC, sole Member By: PULITZER INC., Managing Member By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary AMPLIFIED DIGITAL, LLC By:
PULITZER INC., Manager   By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary

SUBURBAN JOURNALS OF GREATER

ST. LOUIS LLC

PULITZER NETWORK SYSTEMS LLC

By: PULITZER INC., sole Member By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary

STL DISTRIBUTION SERVICES LLC

ST. LOUIS POST-DISPATCH LLC

By: PULITZER INC., Managing Member By:  

/s/ C. D. Waterman III

Name:   C. D. Waterman III Title:   Secretary

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

WILMINGTON TRUST, NATIONAL ASSOCIATION, as Administrative Agent and Collateral
Agent

By:   /s/ Joshua G. James   Name: Joshua G. James   Title:   Assistant Vice
President

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE FIRST AMENDMENT TO THE CREDIT AGREEMENT, DATED AS OF THE
DATE FIRST REFERENCED ABOVE, AMONG LEE ENTERPRISES, INCORPORATED, VARIOUS
LENDERS AND WILMINGTON TRUST, NATIONAL ASSOCIATION, AS ADMINISTRATIVE AGENT

 

[NAME OF LENDER]

By:       Name:   Title: By:       Name:   Title:

 

Signature Page to First Amendment



--------------------------------------------------------------------------------

Exhibit A

Pulitzer Intercreditor Amendment



--------------------------------------------------------------------------------

Exhibit B

Memorandum of Intercreditor Agreement